Citation Nr: 1542100	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-17 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for service connection for a right knee disorder, and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for service connection for a right knee disorder, and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2010 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

On the appellant's VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2012, the appellant indicated that he did not wish to present testimony before the Board concerning his service connection claims.  However, subsequent to that submission, the appellant, through his accredited representative, has asked that he be allowed to provide such testimony either via a videoconference or in-person hearing.  In September 2014, the Veteran's representative requested a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.703 (2015), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2015).  A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing.  

As the record fails to show a withdrawal of the appellant's hearing request, the case is therefore REMANDED for the following development: 

The AOJ should schedule the appellant for a videoconference hearing before the Board.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

